Order entered March 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00262-CV

                        IN RE: ROBERT T. O'DONNELL, Relator


                Original Proceeding from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-50667-2013

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. Based on the disposition of the petition for writ of mandamus, we DENY relator’s

emergency motion for stay. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE